UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1453


CHRISTOPHER L. CARTER,

               Plaintiff – Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00299-REP)


Submitted:   October 28, 2014             Decided:   November 10, 2014


Before KING and MOTZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Christopher L. Carter, Appellant Pro Se. Jonathan Holland
Hambrick, Robin Perrin Meier, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher      L.    Carter      appeals      the   district   court’s

order accepting the recommendation of the magistrate judge and

granting summary judgment to the Commissioner in this action

seeking review of the Commissioner’s decision denying Carter’s

application for disability insurance benefits and supplemental

security     income.     We    have       reviewed     the    record   and    find    no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district   court.           Carter   v.    Comm’r      Soc.   Sec.,     No.

3:13-cv-00299-REP (E.D. Va. Mar. 4, 2014).                         We dispense with

oral    argument    because        the    facts   and     legal     contentions      are

adequately     presented      in    the    materials      before    this   court     and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2